DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber Sun on  February 24, 20222
The application has been amended as follows: 
1. (Currently Amended) A method for processing a live-streaming interaction video, executable by a server, the method comprising:
sending a data transmission request to a first anchor terminal and a second anchor terminal in response to a response message from the first anchor terminal, wherein the response message is intended to response to an interaction connection request that is sent from the second anchor terminal;
receiving first live-streaming data, first interaction information, second live-streaming data and second interaction information, wherein the first live-streaming data is live-streaming data corresponding to the first anchor terminal during live-streaming in a first live-streaming room, the first interaction information is interaction information posted by a first audience account in the first live-streaming room, the second live-streaming data is live-streaming data corresponding to the second anchor terminal during live-streaming in a second live-streaming room, and the second interaction information is interaction information posted by a second 
fusing the first live-streaming data, the first interaction information, the second live-streaming data with the second interaction information to acquire target live-streaming data; and
sending the target live-streaming data to multiple audience terminals for display, wherein the multiple audience terminals comprise a terminal corresponding to the first audience account and a terminal corresponding to the second audience account;
wherein a live-streaming interface displayed on the multiple audience terminals includes a first live-streaming room interface and a second live-streaming room interface, the first live-streaming room interface displays the first  live-streaming data and the first interaction information, and the second live-streaming room interface displays the second live-streaming data and the second interaction information; and
wherein said receiving the first live-streaming data, the first interaction information, the second live-streaming data and the second interaction information comprises: 
establishing a long connection with the first anchor terminal over a first transmission line, and receiving the first live-streaming data and the first interaction information from the first anchor terminal over the first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and
establishing a long connection with the second anchor terminal over a second transmission line, and receiving the second live-streaming data and the second interaction information from the second anchor terminal over the second transmission line, wherein the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal. 

2. (Previously Presented) The method according to claim 1, wherein said fusing the first live-streaming data, the first interaction information, the second live-
acquiring first audio and video data and second audio and video data by decoding the first live-streaming data and the second live-streaming data, respectively;
acquiring target audio and video data based on the first audio and video data and the second audio and video data; and
fusing the target audio and video data, the first interaction information, and the second interaction information to acquire the target live-streaming data.

3. (Original) The method according to claim 2, said acquiring the target audio and video data based on the first audio and video data and the second audio and video data comprises:
acquiring fused audio and video data by fusing the first audio and video data with the second audio and video data; and
acquiring the target audio and video data by encoding the fused audio and video data.

4. (Original) The method according to claim 1, wherein said sending the target live-streaming data to the multiple audience terminals comprises:
sending the target live-streaming data to a content distribution network;
superimposing, over the content distribution network, the target live-streaming data into original live-streaming data of the first anchor terminal and the second anchor terminal respectively; and 
sending the superimposed target live-streaming data to the multiple audience terminals.

5. (Original) The method according to claim 4, further comprising:
receiving a live-streaming watching request from a target terminal, wherein the target terminal is a terminal corresponding to an audience account newly entering the first live-streaming room or the second live-streaming room; and


6. (Cancelled) 



7. (Original) The method according to claim 1, wherein the first live-streaming data further carries first anchor information and first audience information of the first audience account in the first live-streaming room, and the second live-streaming data further carries second anchor information and second audience information of the second audience account in the second live-streaming room; and
the method further comprises:
sending the first anchor information, the first audience information, the second anchor information and the second audience information to the multiple audience terminals, and displaying the first anchor information, the first audience information, the first interaction information, the second anchor information, the second audience information and the second interaction information in response to the multiple audience terminals displaying a live-streaming interaction video corresponding to the target live-streaming data.

8. (Currently Amended) A method for processing a live-streaming interaction video, executable by an audience terminal, the method comprising:
sending a live-streaming watching request to a server, wherein the live-streaming watching request is configured to instruct the server to acquire target live-streaming data, wherein the target live-streaming data is acquired by fusing first live-
receiving the target live-streaming data from the server; and
displaying, on a live-streaming interface, a live-streaming interaction video corresponding to the target live-streaming data, and displaying the first interaction information and the second interaction information;
wherein the live-streaming interface includes a first live-streaming room interface and a second live-streaming room interface, the first live-streaming room interface displays the first  live-streaming data including the first interaction information, and the second live-streaming room interface displays the second live-streaming data including the second interaction information; and 
wherein the first live-streaming data and the first interaction information are received over a first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and wherein the second live-streaming data and the second interaction information are received over a second transmission line, the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal.

9. (Original) The method according to claim 8, wherein the first live-streaming data further carries first anchor information and first audience information of the first 
the method further comprises:
receiving and displaying the first anchor information, the first audience information, the second anchor information and the second audience information sent by the server.

10. (Currently Amended) A server, comprising:
a processor; and
a memory configured to store at least one instruction executable by the processor, 
wherein the processor, when loading and executing  , is caused to perform:
sending a data transmission request to a first anchor terminal and a second anchor terminal in response to a response message from the first anchor terminal, wherein the response message is intended to response to an interaction connection request that is sent from the second anchor terminal;
receiving first live-streaming data, first interaction information, second live-streaming data and second interaction information, wherein the first live-streaming data is live-streaming data corresponding to the first anchor terminal during live-streaming in a first live-streaming room, the first interaction information is interaction information posted by a first audience account in the first live-streaming room, the second live-streaming data is live-streaming data corresponding to the second anchor terminal during live-streaming in a second live-streaming room and the second interaction information is interaction information posted by a second audience account in the second live-streaming room;
fusing the first live-streaming data, the first interaction information, the second live-streaming data with the second interaction information to acquire target live-streaming data; and

wherein a live-streaming interface displayed on the multiple audience terminals includes a first live-streaming room interface and a second live-streaming room interface, the first live-streaming room interface displays the first  live-streaming data and the first interaction information, and the second live-streaming room interface displays the second live-streaming data and the second interaction information
wherein the processor, when loading and executing the at least one instruction, is caused to perform:
establishing a long connection with the first anchor terminal over a first transmission line, and receiving the first live-streaming data and the first interaction information from the first anchor terminal over the first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and
establishing a long connection with the second anchor terminal over a second transmission line, and receiving the second live-streaming data and the second interaction information from the second anchor terminal over the second transmission line, wherein the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal.

11. (Previously Presented) The server according to claim 10, wherein the processor, when loading and executing the at least one instruction, is caused to perform:
acquiring first audio and video data and second audio and video data by decoding the first live-streaming data and the second live-streaming data respectively;
acquiring target audio and video data based on the first audio and video data and the second audio and video data; and


12. (Original) The server according to claim 11, wherein the processor, when loading and executing the at least one instruction, is caused to perform:
acquiring fused audio and video data by fusing the first audio and video data with the second audio and video data; and
acquiring the target audio and video data by encoding the fused audio and video data.

13. (Original) The server according to claim 10, wherein the processor, when loading and executing the at least one instruction, is caused to perform:
sending the target live-streaming data to a content distribution network;
superimposing, over the content distribution network, the target live-streaming data into original live-streaming data of the first anchor terminal and the second anchor terminal respectively; and 
sending the superimposed target live-streaming data to the multiple audience terminals.

14. (Original) The server according to claim 13, wherein the processor, when loading and executing the at least one instruction, is caused to perform:
receiving a live-streaming watching request from a target terminal, wherein the target terminal is a terminal corresponding to an audience account newly entering the first live-streaming room or the second live-streaming room; and
sending the live-streaming watching request to the content distribution network, and sending the target live-streaming data to the target terminal over the content distribution network.

15. (Cancelled) 



16. (Original) The server according to claim 10, wherein the first live-streaming data further carries first anchor information and first audience information of the first audience account in the first live-streaming room, and the second live-streaming data further carries second anchor information and second audience information of the second audience account in the second live-streaming room; and
the processor, when loading and executing the at least one instruction, is caused to perform:
sending the first anchor information, the first audience information, the second anchor information and the second audience information to the multiple audience terminals, and displaying the first anchor information, the first audience information, the first interaction information, the second anchor information, the second audience information and the second interaction information in response to the multiple audience terminals displaying a live-streaming interaction video corresponding to the target live-streaming data.

17. (Cancelled) 

18. (Cancelled) 




19. (Cancelled) 

20. (Cancelled) 



Allowable Subject Matter
3.	Claims 1-5, 7-14 and 16 are allowed.

				      Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Prior art fails 

to show or reasonably suggest the claim limitation “wherein said receiving the first live-streaming data, the first interaction information, the second live-streaming data and the second interaction information comprises: 
establishing a long connection with the first anchor terminal over a first transmission line, and receiving the first live-streaming data and the first interaction information from the first anchor terminal over the first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and
establishing a long connection with the second anchor terminal over a second transmission line, and receiving the second live-streaming data and the second interaction information from the second anchor terminal over the second transmission line, wherein the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal” in combination with all other claimed limitation of claim 1.

Prior art fails to show or reasonably suggest the claim limitation “wherein the first live-streaming data and the first interaction information are received over a first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and wherein the second live-streaming data and the second interaction information are received over a second transmission line, the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal.” in combination with all other claimed limitation of claim 8.

Prior art fails to show or reasonably suggest the claim limitation “wherein the processor, when loading and executing the at least one instruction, is caused to perform:
establishing a long connection with the first anchor terminal over a first transmission line, and receiving the first live-streaming data and the first interaction information from the first anchor terminal over the first transmission line, wherein the first transmission line is a first preset video stream transmission line dedicated to video stream transmission and is a private user datagram protocol (UDP) line corresponding to the first anchor terminal; and
establishing a long connection with the second anchor terminal over a second transmission line, and receiving the second live-streaming data and the second interaction information from the second anchor terminal over the second transmission line, wherein the second transmission line is a second preset video stream transmission line dedicated to video stream transmission and is a private UDP line corresponding to the second anchor terminal.” in combination with all other claimed limitation of claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424